            Case 1:19-cr-00427-LTS Document 47 Filed 08/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 19-CR-427-LTS

LARRY FARMER,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant Larry Farmer’s motion for a reduction in

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). (Docket Entry No. 46.) The Government is

directed to file its response to Mr. Farmer’s motion, which must include his BOP medical

records, by August 27, 2021. The Government may request that the Court file under seal

medical records that are included in the Government’s response, and sensitive medical

information may be redacted from the response that is filed on ECF. A complete, unredacted

courtesy copy of the Government’s response must be mailed to the Defendant and emailed to

Chambers via SwainNYSDCorresp@nysd.uscourts.gov.




FARMER - COMP REL SCHD ORD                                 VERSION AUGUST 17, 2021           1
         Case 1:19-cr-00427-LTS Document 47 Filed 08/17/21 Page 2 of 2




              Mr. Farmer’s reply to the Government’s response, if any, must be filed by

September 10, 2021.

              SO ORDERED.

Dated: New York, New York
       August 17, 2021

                                                          /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                          Chief United States District Judge


Copy Mailed To:
Larry Farmer
Reg. Number 76308-054
FCI McKean
6975 PA-59
Lewis Run, PA 16738




FARMER - COMP REL SCHD ORD                     VERSION AUGUST 17, 2021                         2
